Citation Nr: 1327600	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including as secondary to service-connected duodenal ulcer disease.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied, in pertinent part, claims of service connection for PTSD and service connection for anxiety disorder, not otherwise specified (NOS) (previously shown as anxiety neurosis) claimed as secondary to service-connected duodenal ulcer disease.  

A September 1981 unappealed rating decision denied service connection for anxiety neurosis.  Since that time the Veteran has received diagnoses of a variety of psychiatric disorders, including schizophrenia, generalized anxiety disorder, and depression.  The Veteran now seeks service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer.  The current claim is therefore a different claim than that denied in September 1981 and thus finality is not for consideration.

In May 2011 and March 2013, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2011 and March 2013.  In the directives of both remands, the Board specifically instructed the RO/AMC to send the Veteran a corrective VCAA notice that included an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity, pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  Although the AMC sent the Veteran a VCAA notice letter in June 2011, pursuant to the May 2011 directive; and subsequently sent a VCAA notice letter in March 2013, pursuant to the March 2013 directive, neither letter detailed information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity, pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  In other words, the RO failed to provide notice to the Veteran regarding the change in regulation for PTSD claims which became effective during the pendency of the claim.  

Unfortunately, the RO has yet to correct the error with regard to VCAA notice for a PTSD claim.  Both the May 2011 remand and the March 2013 remand directed the RO to provide the Veteran with proper notice, but no such notice has been provided.  In other words, the RO failed again to provide adequate notice pursuant to the remand directives set forth in the March 2013 remand.  Therefore, on remand, the Veteran must be sent a VCAA letter that fully complies with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the Veteran maintains that he has an acquired psychiatric disorder secondary to his service-connected duodenal ulcer disease.  He asserted that his doctor stated that he has an anxiety disorder that is secondary to his service-connected gastrointestinal disease.  The Veteran further maintains that his psychiatric disorder occurred in tandem with the service-connected gastrointestinal disorder and the two are related.  He claims that he was prescribed medications in the 1970's which would show, based on the medication provided, that he was at the very least being treated for a psychiatric disorder within a few years after discharge from service.  

Records from 1974-1978 that have been recently translated from Spanish to English reveal that the Veteran attempted to obtain (and provided VA authorization to obtain) records from Dr. Read which he contended would provide evidence showing that the Veteran was receiving treatment and/or medications for his nerves.  It appears that Dr. Read briefly replied in September 1978 that the Veteran was not receiving special treatment by him, only follow-up treatment for his condition.  The Board is unable to discern from these records whether the Veteran was, in fact, receiving treatment for his nerves prior to 1978, as he has alleged because some of these early documents from the 1970's are illegible, as noted in the recent translations.  

In any event, these records do show that the Veteran reported receiving medication for his nerves as early as 1976.  

On private psychiatric examination in September 1982, the Veteran reported that he was fine until he was stationed in Germany.  The Veteran stated that in Germany he lived in an environment of drug abuse, frequent altercations, and poor unit morale.  He asserted that this resulted in his becoming increasingly anxious and in his developing ulcers.  The diagnoses included chronic psychosomatic disorder of the gastrointestinal system and chronic anxiety neurosis.  The clinician opined that because of stress in service the Veteran developed an organic gastrointestinal illness of a psychosomatic nature.

An August 2008 private psychiatric report contains a diagnosis of generalized anxiety disorder (anxiety neurosis).  The examiner reported that the Veteran had been under his care for almost one year due to symptoms compatible with a chronic anxious condition and also a depressive state.  He opined that the Veteran's emotional condition had been aggravated by his chronic ulcer condition.  He noted that the close relationship between emotional symptoms and gastrointestinal conditions was well known in medicine.  The physician further stated that he considered the Veteran's condition aggravated because there was an increase in disability during active military service.  In March 2009, the private physician again provided a diagnosis of generalized anxiety disorder.  The physician stated that the Veteran had a chronic emotional condition of an anxious nature that developed during his military service.

A VA psychiatrist examined the Veteran in September 2009 and opined that the Veteran's current acquired psychiatric disorder was not caused by or a result of the Veteran's service-connected duodenal ulcer disease.  This examiner again reviewed the Veteran's records in June 2011 and opined that the Veteran's current acquired psychiatric disorder was not caused by or the result of the Veteran's service-connected duodenal ulcer.  She further found that the Veteran's acquired psychiatric disorder was not permanently aggravated by his service-connected duodenal ulcer.  The examiner reasoned that the record indicated no treatment for a psychiatric disorder during service or after service until 1982.  On this basis alone, the examiner found that "a temporal relationship between the neuropsychiatric condition and the service-connected physical conditions is not established."  

In the March 2013 remand, the Board pointed out that the current record was insufficient for adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  Although the VA psychiatrist noted in September 2009 and June 2011 that she had reviewed the Veteran's medical history, she made no comment regarding the private medical opinions.  In particular the September 1982 psychiatrist's opinion could be interpreted to indicate that the Veteran developed a psychiatric (psychosomatic) disorder due to stress in service.  On remand in March 2013, the Veteran's claims folder was returned to the June 2011 VA examiner for review and discussion of the September 1982, August 2008 and March 2009 private opinions.  The VA examiner was asked to include rationale as to why she agrees or disagrees with the private opinions.  She was asked to provide an opinion as to whether the Veteran had a current acquired psychiatric disorder that developed as a result of service or that was aggravated by the service-connected gastrointestinal disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Unfortunately, the VA examiner from September 2009 and June 2011 provided yet another inadequate opinion pursuant to the March 2013 remand directives.  In that examination report, dated April 2013, the same examiner simply reiterated her opinion and findings from the previous examinations, without addressing any of the private opinions as noted above, and without taking into consideration the newly translated documents which show that the Veteran indicated treatment for a psychiatric disorder as early as 1976.  In other words, the examiner continued to state that the first evidence of treatment for a psychiatric disorder comes from 1982.  This statement is in direct contradiction to the Veteran's statements from 1977 and 1978 that he received treatment at that time.  In essence, the newly translated documents raise a possibility that there may be outstanding private (fee-basis) medical evidence showing treatment for a psychiatric disorder from 1976-1978.  

Moreover, the examiner opined that, "The Veteran did not have a pre-existing neuropsychiatric condition and therefore it was not aggravated by the military service."  In this regard, the examiner bases the opinion regarding aggravation solely on whether the Veteran had a pre-existing psychiatric disorder.  This opinion does not take into consideration as to whether the Veteran incurred a psychiatric disorder during service, or whether his psychiatric disability was incurred coincident to, or made worse by, the service-connected gastrointestinal symptoms.  

In essence, the March 2013 examination report fails to address the March 2013 remand directives.  Likewise, silence in the STRs and the lack of evidence showing treatment until 1982 (according to the examiner) is merely the absence of evidence and not substantive negative evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The examiner appears to be relying solely on the absence of evidence, and not any substantive negative evidence.  This is especially inadequate as the record reflects that there may be outstanding treatment records dating back to 1976 showing actual treatment for a psychiatric disorder.  Certainly the Veteran is competent to report that he received medication for a nervous condition and that he experienced anxiety during that time; and, that such anxiety was co-incident to his gastrointestinal disorder(s).  

The Veteran should be re-examined by an appropriate medical doctor and/or psychiatric professional who is able to provide an adequate medical opinion as requested below.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) , that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  

2.  Obtain and associate with the claims file or the VVA file all VA treatment records not of record, and particularly those generated prior to 1980 and after July 11, 2011.  The ROs attention is directed to the recently translated documents (or originals) which tend to show that the Veteran was taking medication for his nerves at some point between 1976 and 1978.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records not already of record that are pertinent to these claims on appeal.

4.  After completion of #s 1, 2, and  #3 above, schedule the Veteran for a VA examination by an appropriate medical doctor and/or a qualified mental health provider to determine the current nature and likely etiology of any current psychiatric disorder.  

The claims folder must be made available to and reviewed by the examiner(s), who must indicate on the examination report that such a review was undertaken. 

The examiner must consider and discuss the September 1982 psychiatrist's opinion that the Veteran developed a psychosomatic disorder due to stress in service.  The examiner should also discuss the August 2008 and March 2009 favorable private opinions, as well as the Veteran's reports in 1977 and 1978 that he received medication for his nerves at that time.  The content of these documents has been translated from Spanish to English.  The VA examiner should include rationale as to why he or she agrees or disagrees with the private psychiatric opinions and/or the 1977-1978 assertions of the Veteran. 

The examiner should provide an opinion as to whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder that was incurred or aggravated (permanently worsened, which is not the same as "caused by") as a result of service and/or a service-connected disability, to include whether the onset of the gastrointestinal disorders was co-incident with the psychiatric disorder(s).  The examiner, with consideration of the private opinions, should also provide an opinion as to whether it is at least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder (including but not limited to anxiety disorder, schizophrenia, and depression) that is caused or aggravated by the Veteran's service-connected duodenal ulcer. 

A complete rational must be provided for all opinions rendered.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

5.  When the above has been accomplished, ensure that all of the remand instructions have been complied with.  If any of the actions are deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


